Citation Nr: 1025617	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
emphysema, for the purpose of accrued benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, for the purpose of accrued benefits.

3.  Entitlement to service connection for coronary artery disease 
as secondary to hypertension, for the purpose of accrued 
benefits.

4.  Entitlement to service connection for a right knee 
disability, for the purpose of accrued benefits.

5.  Entitlement to service connection for arthritis of the left 
hand, for the purpose of accrued benefits.

6.  Entitlement to an effective date earlier than August 17, 2007 
for the grant of a 20 percent evaluation for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1951 to August 1955 
and from November 1960 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.

The appellant testified before the undersigned Veterans Law Judge 
via videoconferencing technology in May 2010.  A transcript of 
her hearing has been associated with the record.

The issue of entitlement to dependency and indemnity 
compensation has been raised, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On February 22, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal is requested of the appeal pertaining to service 
connection for a right knee disability, arthritis of the left 
hand, and for an effective date earlier than August 17, 2007 for 
the grant of a 20 percent evaluation for bilateral hearing loss 
disability.

2.  Petitions to reopen claims of entitlement to service 
connection for emphysema and hypertension, as well as a claim of 
entitlement to service connection for coronary artery disease, 
were pending at the time of the Veteran's death.

3.  Service connection for emphysema was denied by the RO in a 
December 2003 rating decision; the Veteran did not appeal.

4.  Evidence submitted subsequent to the December 2003 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
emphysema.

5.  Service connection for hypertension was denied by the Board 
in a September 1986 decision.

6.  Evidence submitted subsequent to the Board's September 1986 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
hypertension.

7.  Evidence in the file on the date of death does not show that 
coronary artery disease was etiologically related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to 
service connection for a right knee disability, arthritis of the 
left hand, and for an effective date earlier than August 17, 2007 
for the grant of a 20 percent evaluation for bilateral hearing 
loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The December 2003 rating decision which denied service 
connection for emphysema is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).

3.  Since the December 2003 rating decision, new and material 
evidence has not been received to reopen the claim of entitlement 
to service connection for emphysema.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

4.  The Board's September 1986 decision denying the claim of 
entitlement to service connection for hypertension is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

5.  Since the September 1986 Board decision, new and material 
evidence has not been received to reopen the claim of entitlement 
to service connection for hypertension.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

6.  The criteria for entitlement of the appellant to accrued 
disability compensation based on a pending claim of service 
connection for coronary artery disease have not been met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310, 
3.1000 (2009).


DISMISSAL

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through her authorized representative, has 
withdrawn her appeal as to the claims for service connection for 
a right knee disability, arthritis of the left hand, and for an 
effective date earlier than August 17, 2007 for the grant of a 20 
percent evaluation for bilateral hearing loss.  Hence, there 
remain no allegations of error of fact or law for appellate 
consideration.  In February 2010 the appellant indicated that she 
wished to withdraw the above noted issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to those issues, and they are dismissed.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence would 
be necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.  See id.

A letter dated in July 2007 discussed the evidence necessary to 
support the Veteran's claims.  It advised the Veteran of the 
evidence necessary to establish service connection.  It also 
discussed the meaning of new and material evidence, and explained 
the basis for previous denials of service connection for 
hypertension and emphysema.  The evidence of record was 
discussed, and the Veteran was told how VA would assist him in 
obtaining identified relevant evidence.

In response to the appellant's claim for accrued benefits, she 
was provided with a Supplemental Statement of the Case (SSOC) in 
December 2009, which advised her of the applicable regulations 
and explained the basis for denial of her claims.  Moreover, 
during her May 2010 hearing, the undersigned also explained that 
under the law, the only evidence for consideration in a claim for 
accrued benefits is that which was in the file on the date of 
death.  See 38 C.F.R. § 3.1000(a), (d)(4) (2009).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  Letters 
issued prior to the Veteran's death essentially informed him and 
the appellant of what was necessary to substantiate the claims.  
The SSOC advised the appellant of the evidence necessary to 
support the claims.  
Moreover, a review of the record indicates the appellant and her 
representative had actual knowledge of the evidence necessary to 
establish entitlement to accrued benefits.  Evidence of record 
also demonstrates that the appellant has had ample opportunity to 
meaningfully participate in the adjudicative claims process, to 
include presenting testimony via a Board videoconference hearing.  
At that hearing, the appellant suggested that there might be 
outstanding VA treatment records from the Bay Pines VA Medical 
Center and the Northampton VA Medical Center.  However, upon 
careful review of the record, the Board finds that such records 
have been associated with the claims files.

Additionally, the accrued benefits sought are being denied herein 
and therefore, the appellant is not prejudiced by lack of notice 
regarding the assignment of disability ratings and effective 
dates.  Thus, the Board finds that any errors or deficiencies 
regarding the content or timeliness of notice are considered 
harmless.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Analysis

Applicable law and regulations provide that, upon the death of a 
Veteran or beneficiary, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
his/her death (accrued benefits) and due and unpaid shall, upon 
the death of such individual, be paid to the specified 
beneficiaries, the first of which is the Veteran's spouse.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such 
benefits must be filed within one year of the Veteran's death.  
38 C.F.R. § 3.1000(a), (c) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, 'the Veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.'  See also 
Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence 
of the derivative nature of the surviving spouse's entitlement to 
a Veteran's accrued benefits claim is that, without the Veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application).

The term 'pending claim' means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c) (2009).  The term 'finally adjudicated claim' means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2009); see 
also 38 C.F.R. §§ 20.1103, 20.1104 (2009).  

'Evidence in the file at date of death' means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
Hayes v. Brown, 4 Vet. App. 353 (1993).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service- connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).   The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts to 
a substantive change in the regulation.  For this reason, and 
because the Veteran's claims were filed before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable to 
the claimant.

	New and Material Evidence

An unappealed decision by the RO or a decision by the Board is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim. 

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with claims for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such evidence 
must tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

		Emphysema

The most recent decision denying the reopening of the claim of 
entitlement to service connection for emphysema is the December 
2003 rating decision.  That decision is final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  As such, new and 
material evidence must be received to reopen the claim.

In the December 2003 rating decision, the RO determined that the 
evidence did not show that emphysema was related to the service-
connected condition of granuloma of the right lung, nor was there 
any evidence of emphysema during service.  It pointed out that 
the service treatment records were negative for evidence of 
emphysema or chronic obstructive pulmonary disease (COPD), and 
that VA examination indicated that emphysema was likely to have 
been caused by a history of smoking.

The evidence of record at the time of the December 2003 rating 
decision included the Veteran's service treatment records.  They 
are negative for any diagnosis, complaint, or abnormal finding 
pertaining to emphysema or obstructive pulmonary disease.  On 
separation examination in August 1955, the Veteran's lungs and 
chest were normal.  He denied shortness of breath and chest pain.  
On enlistment examination in November 1960, the Veteran's chest 
and lungs were again found to be clinically normal.  On 
separation examination in October 1968 the Veteran endorsed 
shortness of breath.  He related his belief that it was from 
smoking.  An X-ray noted a nodule in the right lower lobe; 
subsequent tine tests were negative.  A surgical consultation 
resulted in an impression of granuloma, unchanged since 1967; the 
provider noted that positive histoplasmin was suspect.  An 
intermediate PPD test was negative in November 1968.

On VA examination in May 1969, the examiner noted the in-service 
history of a spot on the Veteran's right lung.  On physical 
examination, the chest was negative to auscultation and 
percussion.  There were no rales or wheezing.  Vital capacity was 
107 percent.  The impression was granuloma of the right lung, 
etiology unknown, asymptomatic.

A June 1969 rating decision granted service connection for a 
granuloma of the right lung.  A noncompensable evaluation was 
assigned.

The report of a VA special chest examination carried out in 
August 1977 notes a lesion on the right lung that had undergone 
no change.  The Veteran did report that in the previous five 
years, he had noticed occasional wheezing with shortness of 
breath, especially with exertion.  He also reported an occasional 
productive cough.  He denied chest pain.  Following physical 
examination, the impression was granuloma right lung by history 
and chronic obstructive pulmonary disease, mild to moderate 
symptoms.  

Pulmonary function testing conducted in March 1998 revealed a 
moderate obstructive lung defect.  There was a mild decrease in 
diffusing capacity.

On VA examination in October 2003, the Veteran's history of a 
granuloma was noted.  The examiner indicated that a January 2002 
X-ray report noted the presence of granuloma as well as COPD.  He 
also noted that the Veteran developed COPD or emphysema and that 
he had a history of smoking for about 37 years, having stopped 15 
years previously.  The assessment was emphysema with long history 
of cigarette smoking, and service-connected granuloma in the 
right lower lobe, unchanged.  The examiner opined that the most 
likely etiology of the Veteran's breathing condition was his 
emphysema which was likely to have been caused by the long 
history of smoking.  He concluded that it would be speculative to 
attribute the breathing condition to a localized right lower lobe 
granuloma which had been unchanged over many years.  

The evidence added to the record since the December 2003 rating 
decision shows diagnoses of COPD and emphysema.  Reports of 
additional pulmonary function tests have been submitted.  VA 
records continue to show COPD as an active problem.

In July 2005 the Veteran was hospitalized for an acute 
exacerbation of his COPD.  

The Veteran also submitted duplicate copies of his service 
treatment records.  

The Veteran died in August 2009.  His surviving spouse attended a 
hearing before the undersigned in May 2010.  Her representative 
argued that emphysema and COPD were related to the granuloma.  
She testified that the Veteran was not in the best of health when 
she met him and when they married in 2004, and that he had been 
on oxygen since 2006.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
emphysema.  In that regard, the Board notes that the basis for 
the RO's December 2003 denial was that there was no evidence that 
emphysema was related to service or to the service-connected 
granuloma of the right lung.  The evidence received since the 
December 2003 rating decision does not include evidence 
demonstrating that the claimed respiratory disability was related 
either to service or the service-connected granuloma.  The 
arguments pertaining to such relationship were of record at the 
time of the prior decision and are redundant.  Records showing a 
current disability are also redundant and are not material to the 
question of nexus to service or service-connected disability.  In 
sum, evidence of a nexus to service or service-connected 
disability remains absent from the record.  In summary, the 
defect existing at the time of the December 2003 rating has not 
been cured, and the claim may not be reopened.

		Hypertension

The most recent decision denying the reopening of the claim of 
entitlement to service connection for emphysema is the Board's 
September 1986 decision.  That decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  As 
such, new and material evidence must be received to reopen the 
claim.

In its September 1986 decision, the Board determined that 
abnormal readings during service did not indicate the presence of 
chronic, persistent hypertension within service or one year 
thereafter such that it would be reasonable to grant service 
connection for the disorder.  

Evidence of record at the time of the 1986 decision included the 
Veteran's service treatment records.  They show that his blood 
pressure was 140/90 on enlistment examination in November 1960.  
In October 1964, his blood pressure was 160/100.  On separation 
examination in October 1968 his blood pressure was 124/84.

The record also contained various VA and private treatment 
records.  On VA examination in May 1969, the Veteran's blood 
pressure was 135/80.  A March 1977 report indicates a blood 
pressure of 130/88, and during a special chest examination in 
August 1977, it was 128/94.  Private treatment reports indicate 
readings of 134/102 and 130/90 in March 1984; medication was 
prescribed.  On VA examination in May 1985 a reading of 145/95 
was recorded, and essential hypertension was diagnosed.

Records added to the file following the Board's September 1986 
decision also reflect diagnoses of hypertension and medications 
for its treatment.  

The Veteran also submitted duplicate copies of his service 
treatment records.  

The Veteran died in August 2009.  His surviving spouse attended a 
hearing before the undersigned in May 2010.  

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
hypertension.  In that regard, the Board notes that the basis for 
the Board's September 1986 denial was that there was no evidence 
of chronic, persistent hypertension during service or within one 
year of discharge.  

The evidence received since the September 1986 rating decision 
does not include evidence demonstrating hypertension during 
service or within one year of discharge.  The Veteran's 
contentions concerning episodes of elevated blood pressure during 
service were of record at the time of the September 1986 
decision, and similar contentions are therefore redundant.  
Records showing a current disability are also redundant and are 
not material to the question of whether there was a chronic 
disability demonstrated in service or within one year of 
discharge.  In sum, evidence of a chronic disability in service 
or within one  year of discharge remains absent from the record.  
In summary, the defect existing at the time of the September 1986 
decision has not been cured, and the claim may not be reopened.

	Service Connection for Coronary Artery Disease

The service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to coronary artery 
disease.  

A VA treatment record dated in March 2001 includes a discussion 
of congestive heart failure.  An April 2007 record notes a 
history of congestive heart failure.

Records of hospitalization during July 2007 at the Austin Medical 
Center Mayo Health System note a past medical history of coronary 
artery disease and stent placement.

A July 2007 letter from a private provider indicates the author's 
belief that the Veteran's coronary artery disease was related to 
his hypertension.  

Subsequent private and VA records reflect findings of coronary 
artery disease.  

During the pendency of his appeal, the Veteran contended that his 
coronary artery disease was caused or aggravated by his 
hypertension.  Indeed there is a medical opinion to that effect.  
However, as discussed fully above, the claim of entitlement to 
service connection for hypertension was the subject of a final 
Board decision in September 1986 and new and material evidence 
has not been received to reopen that claim.  As such, there is no 
basis upon which to grant service connection for coronary artery 
disease as a secondary condition.  Accordingly, the appeal must 
be denied. 




ORDER

The appeal pertaining to entitlement to service connection for a 
right knee disability is dismissed.

The appeal pertaining to entitlement to service connection for 
left hand arthritis is dismissed.

The appeal pertaining to entitlement to an effective date earlier 
than August 17, 2007 for the grant of a 20 percent evaluation for 
bilateral hearing loss disability is dismissed.

New and material evidence having not been received, the petition 
to reopen a claim of entitlement to service connection for 
emphysema, for the purpose of accrued benefits, is denied.

New and material evidence having not been received, the petition 
to reopen a claim of entitlement to service connection for 
hypertension, for the purpose of accrued benefits, is denied.

Entitlement to service connection for coronary artery disease as 
secondary to hypertension, for the purpose of accrued benefits, 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


